UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6692


KELVIN J. MILES,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-03818-CCB)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Kelvin J. Miles seeks to appeal the district court’s order construing his pleading as

a 28 U.S.C. § 2254 (2012) petition and dismissing it as an unauthorized successive petition.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on December 13, 2018, and the

court’s order denying Miles’ timely motion to alter or amend the judgment was entered on

January 3, 2019. The notice of appeal was filed on April 6, 2019. * Because Miles failed

to file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




         *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                               2